In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 17-2516
CRAIG CUNNINGHAM,
                                                 Plaintiff-Appellee,

                                v.

MICHAEL MONTES, et al.,
                                           Defendants-Appellants.
                    ____________________

           Appeal from the United States District Court
               for the Western District of Wisconsin.
        No. 16-cv-761-jdp — James D. Peterson, Chief Judge.
                    ____________________

  ARGUED FEBRUARY 8, 2018 — DECIDED FEBRUARY 21, 2018
               ____________________

   Before FLAUM, EASTERBROOK, and MANION, Circuit Judges.
    EASTERBROOK, Circuit Judge. Michael Montes owns two
houses, one in California and the other in Wisconsin. After
ﬁling this suit, Craig Cunningham arranged for service of
process at the Wisconsin address. No one came to the door.
The process server called Montes, who refused to provide
his current location. After an ex parte submission from Cun-
ningham, the district judge authorized service by publica-
tion. 2017 U.S. Dist. LEXIS 26804 (W.D. Wis. Feb. 27, 2017).
2                                                No. 17-2516

Cunningham then published notice in periodicals that circu-
late only in the Midwest. When Montes did not answer the
complaint, the district court entered a default.
    After learning about this case from a defendant in anoth-
er of Cunningham’s suits, Montes asked the court to set
aside the default. See Fed. R. Civ. P. 55(c). The judge de-
clined, writing that “Montes has rather persistently sought
to evade service in both California and Wisconsin”, 2017 U.S.
Dist. LEXIS 111115 at *5 (W.D. Wis. July 18, 2017), and en-
tered a judgment for more than $175,000.
    The judge did not elaborate on his statement that “Mon-
tes has rather persistently sought to evade service in both
California and Wisconsin”; indeed, the judge did not relate
what Montes has done to evade service in either state. True,
no one opened the door when a deputy sheriﬀ arrived in
Wisconsin with a summons, but being at a diﬀerent home in
a diﬀerent state is not a form of evading service. True, Mon-
tes did not provide his address when the deputy sheriﬀ
called, but anyone can claim over a phone to be a public oﬃ-
cial with a legitimate need for information; few people will
provide personal details to strangers in response to cold
calls. And there is no evidence that Montes has evaded ser-
vice in California, because Cunningham concedes that he
has not tried to serve Montes there.
    The propriety of resorting to publication depends on Wis.
Stat. §801.11(1), which says that when “reasonable diligence”
has not succeeded in producing service in hand, then a court
may authorize service by publication. The district court did
not explain why the “reasonable diligence” standard is sat-
isﬁed when service is akempted at only one of a defendant’s
known residences. (Cunningham concedes knowing Mon-
No. 17-2516                                                 3

tes’s address in California.) Wisconsin requires a plaintiﬀ
who knows or readily can learn that a defendant has multi-
ple addresses to akempt to serve the defendant at each ad-
dress. Compare Haselow v. Gauthier, 212 Wis. 2d 580, 585–89
(App. 1997), with Loppnow v. Bielik, 2010 WI App 66, ¶¶ 20–
21. Cunningham has not done that. Nor did the judge ex-
plain why a single visit from a process server is “reasonable
diligence”; Wisconsin requires more eﬀort than that. See
Beneﬁcial Finance Co. v. Lee, 37 Wis. 2d 263, 269 (1967);
Heaston v. Austin, 47 Wis. 2d 67, 74 (1970).
    At oral argument Cunningham told us that he decided
not to serve Montes in California because listings on the In-
ternet show that the California house is available for rent by
the week. Cunningham concluded that Montes does not live
in California at all. That’s not a good inference. Many people
who divide their time between two houses try to cover part
of the cost by renting out the place they are not using at the
time. Businesses oﬀer time-share services to homeowners,
and the advent of Airbnb enables owners to handle these ar-
rangements on their own. It would not be sound to treat as
unoccupied (by the owner) any house available to rent by
the day or week. And the district judge did not so treat Mon-
tes’s house in California. Neither, however, did the judge
explain how the statutory requirement of “reasonable dili-
gence” is satisﬁed by a plaintiﬀ who did not try to serve the
defendant at one of the defendant’s known addresses.
    Montes ﬁled an aﬃdavit stating that his principal resi-
dence is the house in California and listing all dates when he
and his wife were in Wisconsin during 2016 and the ﬁrst half
of 2017. If the statements in the aﬃdavit are true, then Mon-
tes was in California when the process server arrived in Wis-
4                                                 No. 17-2516

consin. Cunningham suspects that Montes is lying; maybe
the district judge does too, but the judge did not ﬁnd that the
statements in this aﬃdavit are false. If Montes is playing a
shell game—claiming to be in Wisconsin when process serv-
ers arrive in California, and in California when process serv-
ers arrive in Wisconsin—that would support a ﬁnding that
he is evading service. Given the lack of any eﬀort to serve
him in California, however, it would be diﬃcult to make
such a ﬁnding in this case. Montes appeared in this litigation
promptly after learning of its existence; that is a mark in his
favor. We cannot exclude the possibility that he has tried to
play games, but the absence of any factual ﬁnding to that
eﬀect (after adversarial rather than ex parte procedure) re-
quires further proceedings. Unless new evidence shows that
Wis. Stat. §801.11(1) has been satisﬁed despite Cunning-
ham’s decision not to akempt service in California, the de-
fault must be vacated and the case decided on the merits.
                                    VACATED AND REMANDED